Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 1 of 35




                EXHIBIT I
       Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 2 of 35




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


 THE PULLMAN GROUP, LLC,

        Plaintiff,

                 vs.                                 Civil Action No. 1:20-cv-07293-GHW

 RONALD ISLEY, RUDOLPH ISLEY,                        Honorable Gregory H. Woods
 RESERVOIR MEDIA MANAGEMENT,
 INC., THE ESTATE OF O’KELLY
 ISLEY, J.R., ISLEY BROTHERS, L.L.C.,
 ISLEY BROTHERS ROYALTY
 VENTURE I SPC, INC., THREE BOYS
 MUSIC CORPORATION, BOVINA
 MUSIC INC., T-NECK RECORDS, INC.,
 TRIPLE THREE MUSIC, INC. AND
 JOHN DOE CORPORATIONS 1-5,

        Defendants.


  ISLEY DEFENDANTS’ SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
PLAINTIFF’S FIRST REQUEST FOR THE PRODUCTION OF DOCUMENTS TO THE
                         ISLEY DEFENDANTS

       Defendants Ronald Isley, Rudolph Isley, The Estate of O’Kelly Isley, Jr., Isley Brothers,

L.L.C., Isley Brothers Royalty Venture I SPC, Inc., Three Boys Music Corporation, Bovina Music

Inc., T-Neck Records, Inc., and Triple Three Music, Inc. (collectively, “the Isleys” or “Isley

Defendants” or “Defendants”) serve these Supplemental Responses and Objections to Plaintiff The

Pullman Group, LLC’s First Request for the Production of Documents as follows:

                                   GENERAL OBJECTIONS

       1.      The Isley Defendants object to each request for production contained in Plaintiff’s

First Request for the Production of Documents to the Isley Defendants (each a “Request,” and,

collectively, the “Requests”), and to the “Definitions” and “Instructions” applicable thereto, to the



                                                 1
        Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 3 of 35




extent they purport to expand or otherwise modify the scope of discovery permissible under the

Federal Rules of Civil Procedure, the Local Rules of the U.S. District Court for the Southern

District of New York, and/or any other applicable rules or laws.

        2.     The Isley Defendants object to each Request as overbroad and unduly burdensome

to the extent it seeks documents and information unrelated to allegations at issue in this action,

and/or that are not reasonably accessible.

        3.     The Isley Defendants object to each Request insofar as it purports to require the

Isley Defendants to undertake an unreasonable search and inquiry not proportional to the needs of

this case.

        4.     The Isley Defendants object to each Request to the extent it is duplicative of or

otherwise subsumed by any other Request(s).

        5.     The Isley Defendants object to each Request to the extent it is overly broad, unduly

burdensome, harassing, or unnecessary.

        6.     The Isley Defendants object to each Request to the extent that it seeks documents

and information that is unlikely to lead to the discovery of documents and information not already

sought in previous Requests.

        7.     The Isley Defendants object to each Request to the extent that it seeks documents

and information that are already in Plaintiff’s possession, custody, or control, are publicly

available, or are available from some other source that would be more convenient, less

burdensome, and less expensive.

        8.     The Isley Defendants object to each Request to the extent it seeks documents not

within the Isley Defendants’ possession, custody, or control. The Isley Defendants will collect and

produce documents only to the extent such documents are in their possession, custody, or control.




                                                2
       Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 4 of 35




        9.      The Isley Defendants object to each Request to the extent that it assumes disputed

facts or legal conclusions, or incorporates characterizations and/or mischaracterizations in defining

the documents or information sought. The Isley Defendants hereby deny any such disputed facts,

legal conclusions, characterizations, and mischaracterizations.

        10.     The Isley Defendants object to each Request to the extent it broadly demands

production, and expressly refuses to accept the redaction of documents and information protected

from disclosure under the attorney-client privilege, the attorney work-product doctrine, the

common-interest privilege, or any other legally recognized privilege or immunity. Such documents

will not knowingly be disclosed. Inadvertent production or disclosure of any documents or

information otherwise immune from discovery shall not be deemed a waiver of any applicable

privilege or work product protection. Any inadvertent disclosure shall be protected under Rule 502

of the Federal Rules of Evidence. To the extent any privileged document is produced, the Isley

Defendants demand its immediate return.

        11.     The Isley Defendants object to each Request insofar as it is vague, ambiguous,

and/or fails to describe the items requested with reasonable particularity.

        12.     The Isley Defendants object to each Request to the extent it calls for the production

of confidential commercial, business, financial, proprietary, trade-secret, or sensitive information

of the Isley Defendants. Documents containing or reflecting such information will only be

produced, if at all, subject to a protective order.

        13.     The Isley Defendants object to each Request to the extent it seeks information in

which the Isley Defendants or other individuals or entities have a legitimate expectation or right

to privacy pursuant to constitutional authority, statute, or case law, or on any other basis.

        14.     The Isley Defendants object to each Request to the extent it purports to require




                                                      3
       Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 5 of 35




production of documents that would violate any duty of confidentiality or nondisclosure owed to

a third party or otherwise imposed by law.

       15.     The Isley Defendants object to each Request to the extent that it seeks the

production of “all” documents under circumstances in which a production of a subset of all

documents would be sufficient to show the pertinent information. The Isley Defendants further

object to any request seeking “all documents” on the grounds that the Isley Defendants cannot

guarantee that they have located every single document responsive to a particular request. To the

extent that the Isley Defendants respond to any request seeking “all” documents, the Isley

Defendants will produce any responsive, non-privileged documents within their possession,

custody, or control that can be located after a reasonable search.

       16.     The Isley Defendants object to the Requests’ purported definitions and rules of

construction to the extent they conflict with the definitions and rules of construction in any rules

of procedure applicable to this action.

       17.     The Isley Defendants object to the Requests’ definition of “You”, “Your” or “Isley

Defendants” to the extent it seeks information from a source other than the Isley Defendants and

to the extent it purports to require the Isley Defendants to produce documents that are not in their

possession, custody, or control.

       18.     The Isley Defendants object to the Requests’ definition of “Reservoir” or Shukat

Hafer & Herbsman LLP or any reference to a third-party to the extent that definition or reference

purports to include any person or entity of which the Isley Defendants have no knowledge or that

is not otherwise specifically identified within the definition.

       19.     The Isley Defendants object to the Requests insofar as they purport to require the

Isley Defendants to produce documents and information from the time period beginning on July




                                                  4
       Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 6 of 35




20, 1999, through and including the date of the Complaint, an unreasonably long period of time

that is unduly burdensome and not proportional to the needs of this case.

       20.       Any statement that the Isley Defendants will produce documents is not a

representation that such documents exist or that responsive documents are within the Isley

Defendants’ possession, custody, or control. Any production of documents by the Isley Defendants

is subject to these General Objections, as well as any specific objections to individual Requests,

and shall not constitute a waiver of any applicable objection or privilege.

       21.       The Isley Defendants’ investigation is continuing and, therefore, the Isley

Defendants reserve the right to supplement or modify their responses and objections to the

Requests if and when they discover any additional responsive, non-privileged information

adduced, disclosed, or developed through discovery or further investigation, as well as to assert

additional general and specific objections not contained herein. The Isley Defendants do not

hereby assume any responsibility to supplement these responses beyond that prescribed by the

provisions of the Federal Rules of Civil Procedure and the Local Rules of this Court.

       22.       The Isley Defendants’ responses to the Requests are made expressly without

waiving or intending to waive, but rather preserving and intending to preserve, all objections as to

the relevance, materiality, and admissibility as evidence for any purpose of the documents sought,

or the subject matter thereof, in any aspect of this or any other action, arbitration, proceeding, or

investigation.

       23.       The Isley Defendants are prepared to meet and confer with Plaintiff with respect to

any of the objections or responses set forth below.




                                                  5
        Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 7 of 35




                          SPECIFIC RESPONSES AND OBJECTIONS

DOCUMENT REQUEST NO. 1

          All documents and communications concerning in any way to Plaintiff’s above-captioned

Action.

RESPONSE:

          The Isley Defendants object to this Request as overbroad, unduly burdensome, vague,

ambiguous, not relevant to the issues of law and fact in this action, not reasonably calculated to

lead to the discovery of admissible evidence, and not proportional to the needs of this case insofar

as it seeks documents and communications “concerning in any way to Plaintiff’s above-captioned

Action.” The Isley Defendants further object to this Request to the extent that it seeks documents

that are: (i) not proportional to the needs of this case; (ii) based on disputed facts, legal conclusions,

and/or mischaracterizations which the Isley Defendants deny; (iii) protected from disclosure by

one or more privileges and/or doctrines, including the attorney-client privilege, the common

interest privilege and work-product doctrine; (iv) already in Plaintiff’s possession, custody, or

control; (v) not in the Isley Defendants’ possession, custody, or control; (vi) contain confidential

commercial, business, financial, proprietary, trade secret, or sensitive information of the Isley

Defendants; and (vii) is duplicative of or otherwise subsumed by other Requests.

DOCUMENT REQUEST NO. 2

          All documents and communications concerning in any way to the Isley Defendants’

defenses in the above-captioned Action.

RESPONSE:

          The Isley Defendants object to this Request as overbroad, unduly burdensome, vague,

ambiguous, not relevant to the issues of law and fact in this action, not reasonably calculated to




                                                    6
        Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 8 of 35




lead to the discovery of admissible evidence, and not proportional to the needs of this case insofar

as it seeks documents and communications “concerning in any way to the Isley Defendant’s

defenses”. The Isley Defendants further object to this Request to the extent that it seeks documents

that are: (i) not proportional to the needs of this case; (ii) based on disputed facts, legal conclusions,

and/or mischaracterizations which the Isley Defendants deny; (iii) protected from disclosure by

one or more privileges and/or doctrines, including the attorney-client privilege, the common

interest privilege and work-product doctrine; (iv) already in Plaintiff’s possession, custody, or

control; (v) not in the Isley Defendants’ possession, custody, or control; (vi) contain confidential

commercial, business, financial, proprietary, trade secret, or sensitive information of the Isley

Defendants; and (vii) is duplicative of or otherwise subsumed by other Requests.

DOCUMENT REQUEST NO. 3

        All documents and communications concerning any of the events concerning or relating to

Plaintiff’s above-captioned Action, by, among, and between the Isley Defendants, on the one hand,

and the following Persons, on the other hand:

                (i)     Plaintiff;

                (ii)    Reservoir Media Management, Inc. (“Reservoir”);

                (iii)   EMI Music Publishing, Ltd. (“EMI”);

                (iv)    Shukat Arrow Hafer & Herbsman LLP (“Shukat”), including but not limited

                        to, Michael Frisch, Esq., and Jonas Herbson, Esq;

                (v)     Brian D. Caplan, Esq.;

                (vi)    Lisa Alter, Esq.;

                (vii)   Donald Zakarian, Esq.;

                (viii) Allen Grubman, Esq.;




                                                    7
       Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 9 of 35




               (ix)    Sony ATV;

               (x)     Any and all prospective and potential buyers of the Isley Defendants

                       Musical Assets. The term “Musical Assets” includes all of the Isley

                       Defendants’ right, title and interest in certain musical compositions and

                       recordings of the Isley Defendants’ songs as set forth in the Engagement

                       Letters (as defined in the Complaint), that were successfully securitized into

                       the Pullman Bonds (as defined in the Complaint);

               (xi)    Any and all Persons that assisted the Isley Defendants regarding

                       financings/asset sale(s) in connection and/ or concerning the Musical

                       Assets; and

               (xii)   Any and all Persons that assisted the Isley Defendants regarding and/ or

                       concerning any of the activities listed in the Engagement Letters (as defined

                       in the Complaint).

RESPONSE:

       The Isley Defendants object to this Request as overbroad, unduly burdensome, vague,

ambiguous, not relevant to the issues of law and fact in this action, not reasonably calculated to

lead to the discovery of admissible evidence, and not proportional to the needs of this case insofar

as it seeks documents and communications “concerning any of the events concerning or relating

to Plaintiff’s above-captioned Action”. The Isley Defendants further object to this Request to the

extent that it seeks documents that are: (i) not proportional to the needs of this case; (ii) based on

disputed facts, legal conclusions, and/or mischaracterizations which the Isley Defendants deny;

(iii) protected from disclosure by one or more privileges and/or doctrines, including the attorney-

client privilege, the common interest privilege and work-product doctrine; (iv) already in




                                                  8
      Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 10 of 35




Plaintiff’s possession, custody, or control; (v) not in the Isley Defendants’ possession, custody, or

control; (vi) contain confidential commercial, business, financial, proprietary, trade secret, or

sensitive information of the Isley Defendants; and (vii) is duplicative of or otherwise subsumed by

other Requests.

       Subject to and without waiver of the foregoing objections and the General Objections,

defendant Reservoir Media Management, Inc. has already produced the Asset Purchase Agreement

dated as of September 7, 2018 (the “Asset Purchase Agreement”). Moreover, and subject to a

protective order, within a reasonable time frame, the Isley Defendants will produce non-privileged

documents and communications within their possession, custody, or control that can be located

after a reasonable search, relating to the negotiation and execution of the Asset Purchase

Agreement, if any.

DOCUMENT REQUEST NO. 4

       All documents and communications concerning any of the events concerning or relating to

the following:

       (i)       The Engagement Letters (as defined in the Complaint);

       (ii)      EMI Transaction (as defined in the Complaint);

       (iii)     EMI Asset Sale Agreement (as defined in the complaint);

       (iv)      Reservoir Transaction (as defined in the Complaint); and

       (v)       Reservoir Asset Sale Agreement (as defined in the Complaint).

RESPONSE:

       The Isley Defendants object to this Request as overbroad, unduly burdensome, vague,

ambiguous, not relevant to the issues of law and fact in this action, not reasonably calculated to

lead to the discovery of admissible evidence, and not proportional to the needs of this case insofar




                                                 9
       Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 11 of 35




as it seeks “all documents and communications concerning” certain documents and transactions.

The Isley Defendants further object to this Request to the extent that it seeks documents that are:

(i) not proportional to the needs of this case; (ii) based on disputed facts, legal conclusions, and/or

mischaracterizations which the Isley Defendants deny; (iii) protected from disclosure by one or

more privileges and/or doctrines, including the attorney-client privilege, the common interest

privilege and work-product doctrine; (iv) already in Plaintiff’s possession, custody, or control; (v)

not in the Isley Defendants’ possession, custody, or control; (vi) contain confidential commercial,

business, financial, proprietary, trade secret, or sensitive information of the Isley Defendants; and

(vii) is duplicative of or otherwise subsumed by other Requests.

       Subject to and without waiver of the foregoing objections and the General Objections,

defendant Reservoir Media Management, Inc. has already produced the Asset Purchase Agreement

dated as of September 7, 2018 (the “Asset Purchase Agreement”). Moreover, and subject to a

protective order, within a reasonable time frame, the Isley Defendants will produce non-privileged

documents and communications within their possession, custody, or control that can be located

after a reasonable search, relating to the negotiation and execution of the Asset Purchase

Agreement, if any.

DOCUMENT REQUEST NO. 5

       All documents and communications concerning any of the events concerning or relating to

the Isley Defendants relationship with Shukat Hafer & Herbsman LLP (“Shukat”), including but

not limited to, engagement agreement(s) (including metadata), invoices, and payment receipts

documents prepared, developed, or reviewed by Shukat.

RESPONSE:




                                                  10
       Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 12 of 35




        The Isley Defendants object to this Request as overbroad, unduly burdensome, vague,

ambiguous, not relevant to the issues of law and fact in this action, not reasonably calculated to

lead to the discovery of admissible evidence, and not proportional to the needs of this case insofar

as it seeks “All documents and communications” concerning “any of the events concerning or

concerning any of the events concerning or relating to the Isley Defendants[’] relationship with

Shukat Hafer & Herbsman LLP”. The Isley Defendants further object to this Request to the extent

that it seeks documents that are: (i) not proportional to the needs of this case; (ii) based on disputed

facts, legal conclusions, and/or mischaracterizations which the Isley Defendants deny; (iii)

protected from disclosure by one or more privileges and/or doctrines, including the attorney-client

privilege, the common interest privilege and work-product doctrine; (iv) already in Plaintiff’s

possession, custody, or control; (v) not in the Isley Defendants’ possession, custody, or control;

(vi) contain confidential commercial, business, financial, proprietary, trade secret, or sensitive

information of the Isley Defendants; and (vii) is duplicative of or otherwise subsumed by other

Requests.

        Subject to and without waiver of the foregoing objections and the General Objections,

defendant Reservoir Media Management, Inc. has already produced the Asset Purchase Agreement

dated as of September 7, 2018 (the “Asset Purchase Agreement”). Moreover, and subject to a

protective order, within a reasonable time frame, the Isley Defendants will produce non-privileged

documents and communications within their possession, custody, or control that can be located

after a reasonable search, relating to the negotiation and execution of the Asset Purchase

Agreement, if any.

DOCUMENT REQUEST NO. 6




                                                  11
       Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 13 of 35




       All documents that are or relate to any communication between you and any person (other

than your attorney), entity, or federal, state, or local agency relating to the allegations in the

Complaint.

RESPONSE:

       The Isley Defendants object to this Request as overbroad, unduly burdensome, vague,

ambiguous, not relevant to the issues of law and fact in this action, not reasonably calculated to

lead to the discovery of admissible evidence, and not proportional to the needs of this case insofar

as it seeks “All documents” relating to any communication between the Isley Defendants and

unspecified third-parties “relating to the allegations in the Complaint”. The Isley Defendants

further object to this Request to the extent that it seeks documents that are: (i) not proportional to

the needs of this case; (ii) based on disputed facts, legal conclusions, and/or mischaracterizations

which the Isley Defendants deny; (iii) protected from disclosure by one or more privileges and/or

doctrines, including the attorney-client privilege, the common interest privilege and work-product

doctrine; (iv) already in Plaintiff’s possession, custody, or control; (v) not in the Isley Defendants’

possession, custody, or control; (vi) contain confidential commercial, business, financial,

proprietary, trade secret, or sensitive information of the Isley Defendants; and (vii) is duplicative

of or otherwise subsumed by other Requests.

DOCUMENT REQUEST NO. 7

       Documents you obtained from any person relating to the allegations in the Complaint,

including but not limited to any written statements, affidavits, declarations, notes, or sworn

testimony.

RESPONSE:




                                                  12
       Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 14 of 35




       The Isley Defendants object to this Request as overbroad, unduly burdensome, vague,

ambiguous, not relevant to the issues of law and fact in this action, not reasonably calculated to

lead to the discovery of admissible evidence, and not proportional to the needs of this case insofar

as it seeks Documents “obtained from any person relating to the allegations in the Complaint.”

The Isley Defendants further object to this Request to the extent that it seeks documents that are:

(i) not proportional to the needs of this case; (ii) based on disputed facts, legal conclusions, and/or

mischaracterizations which the Isley Defendants deny; (iii) protected from disclosure by one or

more privileges and/or doctrines, including the attorney-client privilege, the common interest

privilege and work-product doctrine; (iv) already in Plaintiff’s possession, custody, or control; (v)

not in the Isley Defendants’ possession, custody, or control; (vi) contain confidential commercial,

business, financial, proprietary, trade secret, or sensitive information of the Isley Defendants; and

(vii) is duplicative of or otherwise subsumed by other Requests.

       Subject to and without waiver of the foregoing objections and the General Objections, the

Isley Defendants state that no documents responsive to this Request exist.

DOCUMENT REQUEST NO. 8 ·

       Documents that are or relate to any social networking or other websites, texting or instant

messaging (IM) platforms, or email accounts by which you shared, posted, requested, solicited, or

exchanged information relating to any of the allegations in the Complaint.

RESPONSE:

       The Isley Defendants object to this Request as overbroad, unduly burdensome, vague,

ambiguous, not relevant to the issues of law and fact in this action, not reasonably calculated to

lead to the discovery of admissible evidence, and not proportional to the needs of this case insofar

as it seeks “Documents that are or relate to any social networking or other websites, texting or




                                                  13
       Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 15 of 35




instant messaging (IM) platforms, or email accounts” relating to the allegations in the Complaint.

The Isley Defendants further object to this Request to the extent that it seeks documents that are:

(i) not proportional to the needs of this case; (ii) based on disputed facts, legal conclusions, and/or

mischaracterizations which the Isley Defendants deny; (iii) protected from disclosure by one or

more privileges and/or doctrines, including the attorney-client privilege, the common interest

privilege and work-product doctrine; (iv) already in Plaintiff’s possession, custody, or control; (v)

not in the Isley Defendants’ possession, custody, or control; (vi) contain confidential commercial,

business, financial, proprietary, trade secret, or sensitive information of the Isley Defendants; and

(vii) is duplicative of or otherwise subsumed by other Requests.

DOCUMENT REQUEST NO. 9

        Documents evidencing any academic degrees, professional licenses, and/or certifications

you have earned, including without limitation, any securities licenses.

RESPONSE:

        The Isley Defendants object to this Request as overbroad, unduly burdensome, vague,

ambiguous, not relevant to the issues of law and fact in this action, not reasonably calculated to

lead to the discovery of admissible evidence, and not proportional to the needs of this case insofar

as it seeks “Documents evidencing any academic degrees, professional licenses, and/or

certifications you have earned.” The Isley Defendants further object to this Request to the extent

that it seeks documents that are: (i) not proportional to the needs of this case; (ii) based on disputed

facts, legal conclusions, and/or mischaracterizations which the Isley Defendants deny; (iii)

protected from disclosure by one or more privileges and/or doctrines, including the attorney-client

privilege, the common interest privilege and work-product doctrine; (iv) already in Plaintiff’s

possession, custody, or control; (v) not in the Isley Defendants’ possession, custody, or control;




                                                  14
      Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 16 of 35




(vi) contain confidential commercial, business, financial, proprietary, trade secret, or sensitive

information of the Isley Defendants; and (vii) is duplicative of or otherwise subsumed by other

Requests..

DOCUMENT REQUEST NO. 10

       All documents you intend to use as exhibits in this case.

RESPONSE:

       The Isley Defendants object to this Request on the grounds that it is premature to the extent

that the Isley Defendants have not determined which exhibits that they intend to rely upon in any

future proceeding. The Isley Defendants further object to this request to the extent that it seeks

documents protected from disclosure by one or more privileges and/or doctrines, including the

attorney-client privilege, the common interest privilege and work-product doctrine.

DOCUMENT REQUEST NO. 11

       To the extent not requested above, documents relating to any of the defenses to the

allegations contained in the Complaint.

RESPONSE:

       The Isley Defendants object to this Request on the grounds that it is premature to the extent

that the Isley Defendants have not determined which exhibits that they intend to rely upon in any

future proceeding. The Isley Defendants further object to this request to the extent that it seeks

documents protected from disclosure by one or more privileges and/or doctrines, including the

attorney-client privilege, the common interest privilege and work-product doctrine.




                                                15
      Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 17 of 35




Dated: March 1, 2021               WILLS LAW FIRM, PLLC

                                   /s/ Rhonda H. Wills
                                   Rhonda H. Wills
                                   New York Bar No. 5373295
                                   rwills@rwillslawfirm.com
                                   Wills Law Firm, PLLC
                                   1776 Yorktown, Suite 570
                                   Houston, Texas 77056
                                   Telephone: (713) 528-4455

                                   ATTORNEY FOR ISLEY DEFENDANTS




                                     16
      Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 18 of 35




                              CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2021, I served this document in accordance with the
Federal Rules of Civil Procedure as described below upon the following persons:

      Via Email:
      Joshua Levin-Epstein
      Jason Mizrahi
      LEVIN-EPSTEIN & ASSOCIATES, P.C.
      420 Lexington Avenue, Suite 2525
      New York, NY 10170
      Telephone: (212) 792-0046
      Joshua@levinepstein.com
      Jason@levinepstein.com

      ATTORNEYS FOR PLAINTIFF

      Via Email:
      Barry I. Slotnick
      Noah Weingarten
      LOEB & LOEB LLP
      345 Park Avenue
      New York, NY 10154
      Telephone: (212) 407-4000
      bslotnick@loeb.com
      nweingarten@loeb.com

      ATTORNEYS FOR DEFENDANT
      RESERVOIR MEDIA MANAGEMENT, INC.

                                          /s/Rhonda H. Wills
                                          Rhonda H. Wills




                                            17
      Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 19 of 35




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


 THE PULLMAN GROUP, LLC,

        Plaintiff,

                 vs.                                Civil Action No. 1:20-cv-07293-GHW

 RONALD ISLEY, RUDOLPH ISLEY,                       Honorable Gregory H. Woods
 RESERVOIR MEDIA MANAGEMENT,
 INC., THE ESTATE OF O’KELLY
 ISLEY, J.R., ISLEY BROTHERS, L.L.C.,
 ISLEY BROTHERS ROYALTY
 VENTURE I SPC, INC., THREE BOYS
 MUSIC CORPORATION, BOVINA
 MUSIC INC., T-NECK RECORDS, INC.,
 TRIPLE THREE MUSIC, INC. AND
 JOHN DOE CORPORATIONS 1-5,

        Defendants.


   ISLEY DEFENDANTS’ SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
 PLAINTIFF’S FIRST SET OF INTERROGATORIES TO THE ISLEY DEFENDANTS

       Defendants Ronald Isley, Rudolph Isley, The Estate of O’Kelly Isley, Jr., Isley Brothers,

L.L.C., Isley Brothers Royalty Venture I SPC, Inc., Three Boys Music Corporation, Bovina Music

Inc., T-Neck Records, Inc., and Triple Three Music, Inc. (collectively, “the Isleys” or “Isley

Defendants” or “the Isley Defendants” or “Defendants”) serve these Supplemental Responses and

Objections to Plaintiff The Pullman Group, LLC’s First Set of Interrogatories as follows:

                                  GENERAL OBJECTIONS

       1.      The Isley Defendants object to Plaintiff’s First Set of Interrogatories to the Isley

Defendants (each an “Interrogatory,” and, collectively, the “Interrogatories”), and to the

“Definitions” and “Instructions” applicable thereto, to the extent they purport to expand or

otherwise modify the scope of discovery permissible under the Federal Rules of Civil Procedure,



                                                1
       Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 20 of 35




the Local Rules of the U.S. District Court for the Southern District of New York, and/or any other

applicable rules or laws.

       2.      The Isley Defendants object to each Interrogatory as overbroad and unduly

burdensome to the extent it seeks documents and information unrelated to allegations at issue in

this action, and/or that are not reasonably accessible.

       3.      The Isley Defendants object to each Interrogatory insofar as it purports to require

the Isley Defendants to undertake an unreasonable search and inquiry not proportional to the needs

of the case.

       4.      The Isley Defendants object to each Interrogatory to the extent it is duplicative of

or otherwise subsumed by any other Interrogatory.

       5.      The Isley Defendants object to each Interrogatory to the extent it is overly broad,

unduly burdensome, harassing, or unnecessary.

       6.      The Isley Defendants object to each Interrogatory to the extent that it seeks

documents and information that is unlikely to lead to the discovery of documents and information

not already sought in previous Interrogatories.

       7.      The Isley Defendants object to each Interrogatory to the extent that it seeks

documents and information that are already in Pullman’s possession, custody, or control, are

publicly available, or are available from some other source that would be more convenient, less

burdensome, and less expensive.

       8.      The Isley Defendants object to each Interrogatory to the extent it seeks documents

not within the Isley Defendants’ possession, custody, or control. The Isley Defendants will collect

and produce documents only to the extent such documents are in their possession, custody, or

control.




                                                  2
       Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 21 of 35




       9.      The Isley Defendants object to the Interrogatories insofar as they seek information

beyond the scope of Local Rule 33.3.

       10.     The Isley Defendants object to each Interrogatory to the extent that it assumes

disputed facts or legal conclusions, or incorporates characterizations and/or mischaracterizations

in defining the documents or information sought. The Isley Defendants hereby deny any such

disputed facts, legal conclusions, characterizations, and mischaracterizations.

       11.     The Isley Defendants object to each Interrogatory to the extent it broadly demands

production, and expressly refuses to accept the redaction of documents and information protected

from disclosure under the attorney-client privilege, the attorney work-product doctrine, the

common-interest privilege, or any other legally recognized privilege or immunity. Such documents

or information will not knowingly be disclosed. Inadvertent production or disclosure of any

documents or information otherwise immune from discovery shall not be deemed a waiver of any

applicable privilege or work product protection. Any inadvertent disclosure shall be protected

under Rule 502 of the Federal Rules of Evidence. To the extent any privileged document is

produced, the Isley Defendants demand its immediate return.

       12.     The Isley Defendants object to each Interrogatory insofar as it is vague, ambiguous,

and/or fails to describe the documents or information requested with reasonable particularity.

       13.     The Isley Defendants object to each Interrogatory to the extent it calls for the

production of confidential commercial, business, financial, proprietary, trade-secret, or sensitive

information of the Isley Defendants.

       14.     The Isley Defendants object to each Interrogatory to the extent it seeks information

in which the Isley Defendants or other individuals or entities have a legitimate expectation or right

to privacy pursuant to constitutional authority, statute, or case law, or on any other basis.




                                                  3
       Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 22 of 35




       15.     The Isley Defendants object to each Interrogatory to the extent it purports to require

production of documents or information that would violate any duty of confidentiality or

nondisclosure owed to a third party or otherwise imposed by law.

       16.     The Isley Defendants object to each Interrogatory to the extent that it seeks the

production of “all” documents, persons, or information, under circumstances in which a production

of a subset of all documents or information would be sufficient. The Isley Defendants further object

to any Interrogatory seeking “all documents” on the grounds that the Isley Defendants cannot

guarantee that they have located every single document responsive to a particular Interrogatory.

To the extent that the Isley Defendants respond to any Interrogatory seeking “all” documents or

information, the Isley Defendants will produce any responsive, non-privileged documents within

their possession, custody, or control that can be located after a reasonable search.

       17.     The Isley Defendants object to the Interrogatories’ purported definitions and rules

of construction to the extent they conflict with the definitions and rules of construction in any rules

of procedure applicable to this action.

       18.     The Isley Defendants object to the Interrogatories’ definition of “You”, “Your” or

“Isley Defendants” to the extent it seeks information from a source other than the Isley Defendants

and to the extent it purports to require the Isley Defendants to produce documents that are not in

their possession, custody, or control.

       19.     The Isley Defendants object to the Interrogatories’ definition of “Reservoir” or

Shukat Hafer & Herbsman LLP or any reference to a third-party to the extent that definition or

reference purports to include any person or entity of which the Isley Defendants have no

knowledge or that is not otherwise specifically identified within the definition.




                                                  4
      Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 23 of 35




       20.       Any statement that the Isley Defendants will produce documents is not a

representation that such documents exist or that responsive documents are within the Isley

Defendants’ possession, custody, or control. Any production of documents by the Isley Defendants

is subject to these General Objections, as well as any specific objections to individual

Interrogatories, and shall not constitute a waiver of any applicable objection or privilege.

       21.       The Isley Defendants’ investigation is continuing and, therefore, the Isley

Defendants reserve the right to supplement or modify their responses and objections to the

Interrogatories if and when they discover any additional responsive, non-privileged information

adduced, disclosed, or developed through discovery or further investigation, as well as to assert

additional general and specific objections not contained herein. The Isley Defendants do not

hereby assume any responsibility to supplement these responses beyond that prescribed by the

provisions of the Federal Rules of Civil Procedure and the Local Rules of this Court.

       22.       The Isley Defendants’ responses to the Interrogatories are made expressly without

waiving or intending to waive, but rather preserving and intending to preserve, all objections as to

the relevance, materiality, and admissibility as evidence for any purpose of the documents sought,

or the subject matter thereof, in any aspect of this or any other action, arbitration, proceeding, or

investigation.

       23.       The Isley Defendants are prepared to meet and confer with Plaintiff with respect to

any of the objections or responses set forth below.

       24.       The foregoing General Objections are incorporated by reference into each of the

specific objections set forth below as if set forth in full therein. Subject to and without waiving

such objections, the Isley Defendants respond to each of the Interrogatories as follows:




                                                  5
      Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 24 of 35




                         SPECIFIC RESPONSES AND OBJECTIONS

INTERROGATORY NO. 1

       Identify each Person, document, and/or communication that the Isley Defendants may use

or otherwise rely on in support of their defense to the allegations in the Amended Complaint in the

above-referenced action.

RESPONSE:

       The Isley Defendants object to this Interrogatory as overbroad, unduly burdensome, and

not proportional to the needs of the case insofar as it seeks identification of all persons that the

Isley Defendants “may use or otherwise rely on” in support of their defenses, and to the extent it

seeks information protected by the attorney-client privilege, the work-product doctrine, or other

applicable legal privileges or protections. Subject to and without waiving the foregoing specific

objections and the general objections, see the Isley Defendants’ Initial Disclosures and any

amendments thereto.

INTERROGATORY NO. 2

       Identify each person likely to have knowledge or information concerning or relating to the

Engagement Letters (as such term is defined in the Amended Complaint).

RESPONSE:

       The Isley Defendants object to this Interrogatory as overbroad, unduly burdensome, and

not proportional to the needs of the case insofar as it seeks identification of “each person likely to

have knowledge or information concerning or relating to the Engagement Letters” and to the extent

it seeks information protected by the attorney-client privilege, the work-product doctrine, the

common-interest privilege, or other applicable legal privileges or protections. Subject to and




                                                  6
      Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 25 of 35




without waiving the foregoing specific objections and the general objections, see the Isley

Defendants’ Initial Disclosures and any amendments thereto.

INTERROGATORY NO. 3

       Identify each person likely to have knowledge or information concerning or relating to the

EMI Transaction (as such term is defined in the Amended Complaint).

RESPONSE:

       The Isley Defendants object to this Interrogatory as overbroad, unduly burdensome, and

not proportional to the needs of the case insofar as it seeks identification of all persons “likely to

have knowledge or information” relating to “the EMI Transaction”, and to the extent it seeks

information protected by the attorney-client privilege, the work-product doctrine, or other

applicable legal privileges or protections. Subject to and without waiving the foregoing specific

objections and the general objections, see the Isley Defendants’ Initial Disclosures and any

amendments thereto.

INTERROGATORY NO. 4

       Identify each person likely to have knowledge or information concerning or relating to the

Reservoir Transaction (as such term is defined in the Amended Complaint).

RESPONSE:

       The Isley Defendants object to this Interrogatory as overbroad, unduly burdensome, and

not proportional to the needs of the case insofar as it seeks identification of all persons “likely to

have knowledge or information” relating to “the Reservoir Transaction”, and to the extent it seeks

information protected by the attorney-client privilege, the work-product doctrine, or other

applicable legal privileges or protections. Subject to and without waiving the foregoing specific




                                                  7
      Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 26 of 35




objections and the general objections, see the Isley Defendants’ Initial Disclosures and any

amendments thereto.

INTERROGATORY NO. 5

       Identify each person likely to have knowledge or information concerning or relating to the

EMI Asset Sale Agreement (as such term is defined in the Amended Complaint).

RESPONSE:

       The Isley Defendants object to this Interrogatory as overbroad, unduly burdensome, and

not proportional to the needs of the case insofar as it seeks identification of all persons “likely to

have knowledge or information” relating to “the EMI Asset Sale Agreement”, and to the extent it

seeks information protected by the attorney-client privilege, the work-product doctrine, or other

applicable legal privileges or protections. Subject to and without waiving the foregoing specific

objections and the general objections, see the Isley Defendants’ Initial Disclosures and any

amendments thereto.

INTERROGATORY NO. 6

       Identify each person likely to have knowledge or information concerning or relating to the

Reservoir Asset Sale Agreement (as such term is defined in the Amended Complaint).

RESPONSE:

       The Isley Defendants object to this Interrogatory as overbroad, unduly burdensome, and

not proportional to the needs of the case insofar as it seeks identification of all persons “likely to

have knowledge or information” relating to “the Reservoir Asset Sale Agreement”, and to the

extent it seeks information protected by the attorney-client privilege, the work-product doctrine,

or other applicable legal privileges or protections. Subject to and without waiving the foregoing




                                                  8
        Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 27 of 35




specific objections and the general objections, see the Isley Defendants’ Initial Disclosures and

any amendments thereto.

INTERROGATORY NO. 7

        Identify each person likely to have knowledge or information concerning or relating to the

Isley Defendants’, on the one hand, and Shukat Hafer & Herbsman LLP (“Shukat”), on the other

hand.

RESPONSE:

        The Isley Defendants object to this Interrogatory as overbroad, unduly burdensome, and

not proportional to the needs of the case insofar as it seeks identification of all persons “likely to

have knowledge or information” relating to the Isley Defendants and Shukat Hafer & Herbsman

LLP, and to the extent it seeks information protected by the attorney-client privilege, the work-

product doctrine, or other applicable legal privileges or protections. Subject to and without waiving

the foregoing specific objections and the general objections, see the Isley Defendants’ Initial

Disclosures and any amendments thereto.

INTERROGATORY NO. 8 ·

        Identify each person likely to have knowledge or information concerning or relating to any

and all prospective and potential buyers of the Isley Defendants’ Musical Assets. The term

“Musical Assets” includes all of the Isley Defendants’ right, title and interest in certain musical

compositions and recordings of the Isley Defendants’ songs as set forth in the Engagement Letters

(as defined in the Amended Complaint), that were successfully securitized into the Pullman Bonds

(as defined in the Amended Complaint).

RESPONSE:

        The Isley Defendants object to this Interrogatory as overbroad, unduly burdensome, and




                                                  9
      Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 28 of 35




not proportional to the needs of the case insofar as it seeks identification of all persons “likely to

have knowledge or information” relating to “all prospective and potential buyers of the Isley

Defendants’ Musical Assets” that were purportedly “securitized into the Pullman Bonds”, and to

the extent it seeks information protected by the attorney-client privilege, the work-product

doctrine, or other applicable legal privileges or protections. Subject to and without waiving the

foregoing specific objections and the general objections, see the Isley Defendants’ Initial

Disclosures and any amendments thereto.

INTERROGATORY NO. 9

       Identify each person likely to have knowledge or information concerning or relating to any

and all Persons that assisted the Isley Defendants regarding financings/asset sale(s) in connection

and/ or concerning the Musical Assets. The term “Musical Assets” includes all of the Isley

Defendants’ right, title and interest in certain musical compositions and recordings of the Isley

Defendants’ songs as set forth in the Engagement Letters (as defined in the Amended Complaint),

that were successfully securitized into the Pullman Bonds (as defined in the Amended Complaint).

RESPONSE:

       The Isley Defendants object to this Interrogatory as overbroad, unduly burdensome, and

not proportional to the needs of the case insofar as it seeks identification of all persons “likely to

have knowledge or information” relating to “all Persons that assisted the Isley Defendants

regarding financings/asset sale(s) in connection and/ or concerning the Musical Assets” that were

purportedly “securitized into the Pullman Bonds”, and to the extent it seeks information protected

by the attorney-client privilege, the work-product doctrine, or other applicable legal privileges or

protections. Subject to and without waiving the foregoing specific objections and the general

objections, see the Isley Defendants’ Initial Disclosures and any amendments thereto.




                                                 10
      Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 29 of 35




INTERROGATORY NO. 10

       Identify each person likely to have knowledge or information concerning or relating to the

Isley Defendants, on the one hand, and the following Persons, on the other hand:

               (i)     Plaintiff;

               (ii)    Reservoir Media Management, Inc. (“Reservoir”);

               (iii)   EMI Music Publishing, Ltd. (“EMI”);

               (iv)    Michael Frisch, Esq.;

               (v)     Jonas Herbson, Esq.;

               (vi)    Brian D. Caplan, Esq.;

               (vii)   Lisa Alter, Esq.;

               (viii) Donald Zakarian, Esq.;

               (ix)    Allen Grubman, Esq.;

               (x)     Sony ATV;

RESPONSE:

       The Isley Defendants object to this Interrogatory as overbroad, unduly burdensome, and

not proportional to the needs of the case insofar as it seeks identification of all persons “likely to

have knowledge or information” relating to the Isley Defendants on one hand and other individuals

and entities on the other, and to the extent it seeks information protected by the attorney-client

privilege, the work-product doctrine, or other applicable legal privileges or protections.

INTERROGATORY NO. 11

       Identify the location and general description of all documents upon which the Isley

Defendants intend to rely in this lawsuit.




                                                 11
      Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 30 of 35




RESPONSE:

       The Isley Defendants object to this Interrogatory on the ground set forth in the General

Objections as incorporated herein by reference. The Isley Defendants further object to this

Interrogatory on the ground that it is premature to the extent that the Isley Defendants have not

determined which documents that they “intend to rely upon in this lawsuit.” The Isley Defendants

further object to this Interrogatory to the extent that it seeks documents and information protected

by the attorney-client privilege, the work-product doctrine, or other applicable legal privileges or

protections.

INTERROGATORY NO. 12

       Identify all steps the Isley Defendants have taken to preserve any Documents or other

evidence, including, but not limited to, correspondence, documents or files, other data generated

by and/or stored on any computer system (including information on laptop(s), desktop(s), PDA

and mobile telephones, regardless of ownership) or other storage media (e.g., hard disks, floppy

disks, backup tapes, thumb drives, etc.).

RESPONSE:

       The Isley Defendants object to this Interrogatory as overbroad, unduly burdensome, and

not proportional to the needs of the case insofar as it seeks identification of “all steps” taken “to

preserve “any Documents or other evidence,” and to the extent it seeks information protected by

the attorney-client privilege, the work-product doctrine, or other applicable legal privileges or

protections. The Isley Defendants further object to this Interrogatory to the extent that it seeks

information beyond the scope of Local Rule 33.3.

INTERROGATORY NO. 13

       Identify each person whom the Isley Defendants expect to call as an expert witness at the




                                                 12
       Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 31 of 35




trial of this matter, and for each person set forth the following:

           (a) Professional affiliation, educational background and qualifications;

           (b) Each published book or article which the expert authored in whole or in part;

           (c) The subject matter on which he/or she is expected to testify;

           (d) The substance of the facts to which he/she is expected to testify;

           (e) The substance of each opinion to which he/she is expected to testify; and

           (f) Summary of the grounds of each opinion.

RESPONSE:

       The Isley Defendants object to this Interrogatory on the ground set forth in the General

Objections as incorporated herein by reference. The Isley Defendants further object to this

Interrogatory on the grounds that it is premature to the extent that the Isley Defendants have not

determined “whom the Isley Defendants expect to call as an expert witness at the trial of this

matter.” The Isley Defendants further object to this Interrogatory to the extent that it seeks

information beyond the scope of Local Rule 33.3 and seeks documents and information protected

by the attorney-client privilege, the work-product doctrine, or other applicable legal privileges or

protections.

INTERROGATORY NO. 14

       Identify each person the Isley Defendants intend to call as a witness at the trial of this

matter either in person, through deposition testimony, or through an affidavit.

RESPONSE:

       The Isley Defendants object to this Interrogatory on the ground set forth in the General

Objections as incorporated herein by reference. The Isley Defendants further object to this

Interrogatory on the grounds that it is premature to the extent that the Isley Defendants have not




                                                  13
      Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 32 of 35




determined “each person the Isley Defendants intend to call as a witness at the trial of this matter.”

The Isley Defendants further object to this Interrogatory to the extent that it seeks information

beyond the scope of Local Rule 33.3 and seeks information protected by the attorney-client

privilege, the work-product doctrine, or other applicable legal privileges or protections.

INTERROGATORY NO. 15

       For each witness identified in the response to Interrogatory No. 14, provide the witness’s

full name and address.

RESPONSE:

       The Isley Defendants object to this Interrogatory on the ground set forth in the General

Objections and Interrogatory No. 14, which the Isley Defendants incorporate herein by reference.

The Isley Defendants further object to this Interrogatory on the grounds that it is premature to the

extent that the Isley Defendants have not determined the identity of witnesses that the Isley

Defendants intend to call at the trial of this matter. The Isley Defendants further object to this

Interrogatory to the extent that it seeks information beyond the scope of Local Rule 33.3 and seeks

documents and information protected by the attorney-client privilege, the work-product doctrine,

or other applicable legal privileges or protections.

INTERROGATORY NO. 16

       For each witness identified in the response to Interrogatory No. 14, provide the witness’s

relationship to you.

RESPONSE:

       The Isley Defendants object to this Interrogatory on the ground set forth in the General

Objections and Interrogatory No. 14, which the Isley Defendants incorporate herein by reference.

The Isley Defendants further object to this Interrogatory on the grounds that it is premature to the




                                                 14
      Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 33 of 35




extent that the Isley Defendants have not determined the identity of witnesses that the Isley

Defendants intend to call at the trial of this matter. The Isley Defendants further object to this

Interrogatory to the extent that it seeks information beyond the scope of Local Rule 33.3 and seeks

documents and information protected by the attorney-client privilege, the work-product doctrine,

or other applicable legal privileges or protections.

INTERROGATORY NO. 17

       For each witness identified in the response to Interrogatory No. 14, provide a summary of

his or her expected testimony.

RESPONSE:

       The Isley Defendants object to this Interrogatory on the ground set forth in the General

Objections and Interrogatory No. 14, which the Isley Defendants incorporate herein by reference.

The Isley Defendants further object to this Interrogatory on the grounds that it is premature to the

extent that the Isley Defendants have not determined the identity of witnesses that the Isley

Defendants intend to call at the trial of this matter. The Isley Defendants further object to this

Interrogatory to the extent that it seeks information beyond the scope of Local Rule 33.3 and seeks

documents and information protected by the attorney-client privilege, the work-product doctrine,

or other applicable legal privileges or protections.

INTERROGATORY NO. 18

       Identify all persons who provided information used, and all documents reviewed or

referenced, in answering these interrogatories.

RESPONSE:

       The Isley Defendants object to this Interrogatory as overbroad, unduly burdensome, and

not proportional to the needs of the case insofar as it seeks identification of all persons who




                                                  15
      Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 34 of 35




provided “information used” and all documents “reviewed or referenced” in answering these

interrogatories. The Isley Defendants further object to this Interrogatory to the extent that it seeks

information beyond the scope of Local Rule 33.3 and to the extent it seeks information protected

by the attorney-client privilege, the work-product doctrine, the common-interest privilege, or other

applicable legal privileges or protections. Subject to and without waiving the foregoing specific

objections and the general objections, the Isley Defendants respond as follows:

           •   Plaintiff The Pullman Group, LLC’s Rule 26(a) Initial Disclosures dated

               November 17, 2020.

           •   Defendant Reservoir Media Management Inc.’s Initial Disclosures Pursuant to Fed.

               R. Civ. P. 26(a)(1)(A) dated January 5, 2021.

           •   Isley Defendants’ Initial Disclosures dated January 5, 2021.



Dated: March 1, 2021                           WILLS LAW FIRM, PLLC

                                               /s/ Rhonda H. Wills
                                               Rhonda H. Wills
                                               New York Bar No. 5373295
                                               rwills@rwillslawfirm.com
                                               Wills Law Firm, PLLC
                                               1776 Yorktown, Suite 570
                                               Houston, Texas 77056
                                               Telephone: (713) 528-4455

                                               ATTORNEY FOR ISLEY DEFENDANTS




                                                 16
      Case 1:20-cv-07293-GHW Document 75-9 Filed 03/22/21 Page 35 of 35




                              CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2021, I served this document in accordance with the
Federal Rules of Civil Procedure as described below upon the following persons:

      Via Email:
      Joshua Levin-Epstein
      Jason Mizrahi
      LEVIN-EPSTEIN & ASSOCIATES, P.C.
      420 Lexington Avenue, Suite 2525
      New York, NY 10170
      Telephone: (212) 792-0046
      Joshua@levinepstein.com
      Jason@levinepstein.com

      ATTORNEYS FOR PLAINTIFF

      Via Email:
      Barry I. Slotnick
      Noah Weingarten
      LOEB & LOEB LLP
      345 Park Avenue
      New York, NY 10154
      Telephone: (212) 407-4000
      bslotnick@loeb.com
      nweingarten@loeb.com

      ATTORNEYS FOR DEFENDANT
      RESERVOIR MEDIA MANAGEMENT, INC.

                                          /s/Rhonda H. Wills
                                          Rhonda H. Wills




                                            17
